Third District Court of Appeal
                               State of Florida

                      Opinion filed December 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1414
                       Lower Tribunal No. 15-33-A-P
                           ________________


                      Duglas Hernandez Morel,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Monroe County, Luis Garcia, Judge.

     Duglas Hernandez Morel, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and HENDON, JJ.

     PER CURIAM.

     Affirmed.